DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 7, the limitation “a positive distance” is unclear, what does applicant mean “a positive distance”? For the purpose of examination, this feature “a positive distance” is considered to be “a distance”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shedletsky (2017/0170284).
Regarding claims 1 and 11; Shedletsky discloses a method and an optical sensor package (10 @ figure 3), comprising: 
an optical sensor device (34 @ figure 3) with a sensor element (56 @ figure 3), and
a housing (62, 30, 38 @ figure 3) comprising a cap (62, 30 @ figure 3) with an aperture (paragraph [0045]: e.g., cover layer 14A may be attached to metal bracket 62. Metal bracket 62 may have an opening that is approximately the same size as opening 22 in black ink layer 30.  Diffuser 46 may be mounted in the opening in bracket 62 over opening 22 in black ink layer 30), the optical sensor device (34 @ figure 3) being arranged inside the housing (figure 3),
	wherein a diffuser (46 @ figure 3) is arranged in the aperture (22 @ figures 3 and 7) opposite the sensor element (56 @ figure 3) of optical sensor device (34 @ figure 3), and
the diffuser (46 @ figure 3) prolongs the cap (62, 30 @ figure 3) within the aperture or closes the aperture (paragraph [0045]: e.g., cover layer 14A may be attached to metal bracket 62. Metal bracket 62 may have an opening that is approximately the same size as opening 22 in black ink layer 30.  Diffuser 46 may be mounted in the opening in bracket 62 over opening 22 in black ink layer 30). See figures 1-16

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Regarding claim 2-3 and 12; Shedletsky discloses the diffuser (46 @ figure 3) comprises an epoxy resin or silicone (paragraph [0051]: e.g., diffuser 46 may be formed from polymer, glass, ceramic, other materials, or combinations of these materials).
Regarding claims 6 and 13; Shedletsky discloses the cap comprises a metal material (metal bracket [62 @ figure 3]).
It is noted that in claim 13, the term “selected from the group consisting of” is alternative. Therefore, the limitation “a material selected from the group consisting of liquid-crystal polymer, a polyphenylene sulfide, and metal is used the cap” is considered to be “a metal material is used the cap”.
Regarding claim 9; Shedletsky discloses a lateral surface (wall of metal bracket 62 in figure 3) of the cap (62 @ figure 3) facing the aperture (22 @ figure 3) is provided with a structural feature (figure 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (2017/0170284).
Regarding claim 4; Shedletsky discloses all of feature of claimed invention except for the cap comprises a liquid-crystal polymer. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the optical sensor package of Shedletsky with limitation above for the purpose of improving arrangements for light sensors in electronic devices, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5; Shedletsky discloses all of feature of claimed invention except for the cap comprises a polyphenylene sulfide. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the optical sensor package of Shedletsky with limitation above for the purpose of improving arrangements for light sensors in electronic devices, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (2017/0170284) in view of Seo et al (US 2015/0340397).
Regarding claim 7; Shedletsky discloses further comprising: a cover (52 @ figure 3) of the optical sensor device (34 @ figure 3), the cover (52 @ figure 3) being arranged at a positive distance (figure 3 e.g., distance from the cover 52 of the optical sensor device 34 to diffuser 46) from the diffuser (46 @ figure 3).
 Shedletsky discloses all of feature of claimed invention except for the cover having a refractive index greater than a refractive index that is present between the cover and the diffuser by a factor of at least 1.5 for at least one wavelength that is to be detected. However, Seo et al teaches that it is known in the art to provide image sensor package (1 @ figure3) comprises the cover (e.g., first transparent material 410 @ figure 3) having a refractive index greater than a refractive index that is present (second transparent material 420 @ figure 3) between the cover (410 @ figure 3) and the diffuser (610, 600 @ figure 3) by a factor of at least 1.5 (paragraph [0068]: e.g., The first transparent material layer 410 may be formed of, for example, an acrylic-based or silicon-based material, and may have a refractive index of 1.5 to 1.6 which is similar to that of the microlens 150.  For example, the second transparent material layer 420 may have a refractive index of 1.4 to 1.5.  The transparent protection cover 600 may be formed of, for example, glass, transparent plastic, or quartz, and may have a refractive index of 1.5 to 1.6 which is similar to or slightly smaller than that of the microlens 150.  The second transparent material layer 420 may have a refractive index which is smaller than that of the first transparent material layer 410) for at least one wavelength that is to be detected (paragraph [0062]).
It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the optical sensor package of Shedletsky with limitation above taught by Seo et al for the purpose of improving sensitivity with respect to the same illuminance, as compared with the image sensor package.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (2017/0170284) in view of Mehrl et al (US 2018/0323320).
Regarding claim 10; Shedletsky discloses all of feature of claimed invention except for the lateral surface is tapered towards the diffuser. However, Mehrl et al teaches that it is known in the art to provide the lateral surface (12 @ figure 1 and paragraph [0061]: e.g., the lateral surface 12 is tapered) is tapered towards the diffuser (paragraph [0028]: e.g., the diffuser is arranged at or near the upper surface and the lateral surface of the aspheric lens). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the optical sensor package of Shedletsky with limitation above taught by Mehrl et al for the purpose of reducing to achieve smaller package heights in the optical sensor package.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (2017/0170284) in view of Schwalenberg et al (US 2015/0109775).
Regarding claim 14; Shedletsky discloses an opaque material (paragraph [0006]: e.g., a layer of opaque masking material 30 (or metal bracket 62) such as a layer of black ink may be formed on the inner surface of the cover layer in the inactive region of the display) for the cap (30, 62 @ figure 3) and diffusing material (paragraph [0009]: e.g., Light diffusing structures may be formed from a material that scatters light.  For example, a diffuser may be implemented using a transparent structure with a textured surface that scatters light) for the diffuser (46 @ figure 3).
Shedletsky discloses all of feature of claimed invention except for forming the cap and the diffuser by injection molding. However, Schwalenberg et al teaches that it is known in the art to provide forming the cap and the diffuser by injection molding (paragraph [0049]: e.g., the diffuser and that part or region of the transmission optical waveguide which bears thereon may have been produced or filled in a common molding method and may be present e.g. as a two-component injection-molded body). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the optical sensor package of Shedletsky with limitation above taught by Schwalenberg et al for the purpose of improving sensitivity in the lighting device and reducing of the coupled-out light on account of the spacing.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious an optical sensor package comprising all the specific elements with the specific combination including the positive distance is adjusted with respect to the cover in such a manner that a maximal angle of incidence of 40° is obtained at the sensor element for radiation of at least one wavelength that is to be detected in set forth of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Okudo et al (2017/0122799) discloses an infrared sensor includes an infrared detecting device, a lens, a member, a gap and a spacer.
2) Geiger et al (US 2017/0089757) discloses the reflectance member can be implemented as a plurality of through holes and in other instances the reflectance member may be a contiguous spin-coated polymeric coating.  In general, the reflectance member can be diffusively reflective to the same particular wavelengths or ranges of wavelengths as the host device in which it is mounted.
3) Ruh et al (US 2015/0102212) discloses a molded clear plastic light diffuser may be used to diffuse light for the ambient light sensor that is passing through the light window.  The light diffuser may reduce directionality in the ambient light sensor.  The light diffuser may have an array of molded protrusions such as flat-topped cones.
4) Ockerse et al (2005/0024729) discloses, figures 1-2, that sensor subassembly 10 further includes a diffuser and aperture subassembly 30 that includes an aperture formed in a housing enclosure 31 and a diffuser 32 disposed in the aperture formed in enclosure 31.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 26, 2021



						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886